DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 and 10/9/2020 was considered by the examiner.
Drawings
The drawings filed on 9/1/2020 are acceptable for examination by the examiner.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOIDU (2008/0137165 A1).
Regarding claim 1, MOIDU teaches a linear comb driver, comprising: a stator 26; and a rotor 6, wherein at least one of the stator 26a or the rotor includes a comb 6a with one or more horizontally-extending fingers that have a tooth-shape formed by one or more prongs that extend vertically from the one or more fingers in a plane formed by the one or more fingers (figures 1a-1c; [0038, 0044]; the rotor 6 has more than one finger which is inserted between the fingers of the stator 26).
Regarding claim 2, the linear comb driver further comprising: a movable element attached to the rotor [0039].
Regarding claim 3, the tooth-shape is configured to provide, for the linear comb driver, a higher stability number for the movable element at a first one or more positions than at a second one or more positions[0038-0040; AVC or SVC].
Regarding claim 4, the first one or more positions are defined by an alignment of the one or more prongs 6a to another one or more prongs of the stator 26a or the rotor and the second one or more positions are defined by a lack of alignment of the one or more prongs to the other one or more prongs (figure 1b-1b shows alignment; [0044, 0048]; and figure 7 shown non-alignment of the prongs 6).
Regarding claim 5, the one or more prongs include a first set of prongs attached to the stator 26a, 26b, and wherein the one or more prongs include a second set of prongs 6b attached to the rotor [0044].
Regarding claim 6, Moidu teaches a comb driver finger assembly, comprising: a base element 10 or 16 (figures 1b-1c) ; a finger element 6a attached to the base element 10 or 16 and extending in a first direction; and at least one prong element attached to the finger element 6a and extending in a plane of the finger element 6a and in a second direction perpendicular to the first direction (figure 1b; [0044]; figures 5-6, the finger bend at the ends which is a prong).
Regarding claim 7, the at least one prong element 6a is a single prong (figures 1b and 5-7).
Regarding claim 8, the at least one prong element is a plurality of prongs disposed at different distances along the finger element in the first direction and separated by a threshold distance in the first direction (figure 1b and 5-7; fingers are equal distance apart).
Regarding claim 9, the at least one prong element 6a is associated with a rectangular shape (figure 7a, [0047, 0052]).
Regarding claim 10, the at least one prong element is associated with a non-rectangular shape (figures 1b, 5-6).
Regarding claim 12, the at least one prong element is a plurality of prong elements, and wherein a first prong element, of the plurality of prong elements, is associated with a first height in the second direction and a second prong element, of the plurality of prong elements, is associated with a second height in the second direction ( the height (tall) and width (in the thickness direction); for figure 5-6 which has a prong on the end of the finger;  in addition, the end of the fingers in figure 7 may also be taken as a prong).
Moidu teaches regarding claim 13, a micro-electro-mechanical device, comprising: a stator comb 26 including a first one or more fingers, wherein at least one of the first one or more fingers is associated with a first tooth- shape formed by a first one or more prongs, wherein the first one or more prongs extend from the first one or more fingers in a first plane formed by the first one or more fingers (the ends of the fingers may be taken to be a prong as shown in figure 7), a rotor comb 6 including a second one or more fingers, wherein at least one of the second one or more fingers is associated with a second tooth-shape formed by a second one or more prongs (also as shown in figure 7 as 6a and 6b), wherein the second one or more prongs extend from the second one or more fingers in a second plane formed by the second one or more fingers, and wherein the first one or more fingers are configured to interleave with the second one or more fingers; and a movable element mounted to the rotor comb (figures 1b, 7 show the interweaver of the fingers of the stator and the rotor fingers; [0041, 0044, 0048]). 
Regarding claim 15, the first tooth-shape and the second tooth-shape are configured to provide, for the micro-electro-mechanical device, a higher stability number for the movable element at a first one or more positions than at a second one or more positions, wherein the first one or more positions are defined by an alignment of the first one or more prongs to the second one or more prongs, and the second one or more positions are defined by a lack of alignment of the first one or more prongs to the second one or more prongs (figure 5 or 7; figure 7 shows a non-alignment position, figure 5 show bent prongs on the end of the finger 6 of the rotor).
Regarding claim 20, the movable element is at least one of: a mirror, a waveguide, a prism, a grating, an optical transmitter, an optical receiver, another micro-electro-mechanical device 26a, or an optical micro-electro-mechanical device [0048].
Moidu does not teach horizontally-extending fingers or that the rotor is configured to be linearly displaced relative to the stator.
However, it would have been obvious to one of ordinary skill in the art at the time of the filing of this application to align the finger or rotor in any direction the designer chooses. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use design choice with the teaching of Moidu to design the finger and rotor movement according to choose, provided that the system operates according to known principles.
Allowable Subject Matter
Claims 11, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG